            Case 3:21-cv-00347-LRH-CLB Document 9 Filed 09/13/21 Page 1 of 2




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2
     GREG ADDINGTON
 3   Nevada State Bar No. 6875
     Assistant United States Attorney
 4   Bruce R. Thompson U.S. Courthouse & Fed. Bldg.
     400 South Virginia Street, Suite 900
 5   Reno, Nevada 89501
     (775) 784-5438
 6   Greg.Addington@usdoj.gov

 7   Attorneys for Defendant

 8   SCOTT LAKE (NV Bar No. 15765)
     CENTER FOR BIOLOGICAL DIVERSITY
 9   P.O. Box 6205
     Reno, NV 89513
10   (802) 299-7495
     slake@biologicaldiversity.org
11
     MARC D. FINK (MN Bar No. 343407)
12   CENTER FOR BIOLOGICAL DIVERSITY
     Admitted Pro Hac Vice
13   209 East 7th St
     Duluth, MN 55805
14   (218) 464-0539
     mfink@biologicaldiversity.org
15
     Attorneys for Plaintiff
16
                                        UNITED STATES DISTRICT COURT
17
                                            DISTRICT OF NEVADA
18
      CENTER FOR BIOLOGICAL DIVERSITY,                    3:21-cv-347-LRH-CLB
19
                               Plaintiff,                 STIPULATION AND REQUEST TO FIX
20                                                        DATE FOR FEDERAL DEFENDANT TO
              v.                                          FILE RESPONSE TO COMPLAINT
21
      BUREAU OF LAND MANAGEMENT,
22                                                        Response Date: October 15, 2021
                               Defendant.
23

24

                                                      1
            Case 3:21-cv-00347-LRH-CLB Document 9 Filed 09/13/21 Page 2 of 2




 1          It is hereby agreed and stipulated by all parties, through their respective counsel, that the due date

 2   for the federal defendant to file its response to the complaint (#1) may be fixed at October 15, 2021. This

 3   stipulation is not intended as a request to extend the due date for the response but rather reflects the

 4   agreement of counsel that the defendant’s response date be fixed at October 15, 2021, to eliminate any

 5   uncertainty that might arise from any issues regarding the date of effective service of process.

 6          Based on the foregoing, the parties request the Court approve the stipulation and the proposed

 7   agreed due date of October 15, 2021, for the filing of defendant’s response to the complaint.

 8
     __/s/ Scott Lake___________                                     /s/ Greg Addington      _______
 9   SCOTT LAKE, ESQ.                                              GREG ADDINGTON
     Counsel for Plaintiff                                         Assistant United States Attorney
10                                                                 Counsel for Federal Defendant

11

12                                             IT IS SO ORDERED

13
            September 13
     Date; __________________, 2021
14
                                                           ____________________________________
15                                                         UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

                                                          2
